DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-19) is/are rejected under 35 U.S.C. 102(a-1) as being anticipated by Ferguson et al (10719805, hereinafter – Ferguson).
Regarding claims 1, 8 and 13: Ferguson discloses an item transferring system, comprising:
an extension mechanism that can extend between a motor vehicle and a locker;
and a conveyor system of the extension mechanism having an extension mechanism item transferring surface, the extension mechanism automatically aligned relative to the locker such that: when an item is to be transferred from the locker to the 
Regarding claims 2 and 14: the limitations of further comprising the extension mechanism as part of the motor vehicle are considered inherent of the conveyor subsystem mechanism.
Regarding claim 15: Ferguson teaches that wherein the motor vehicle is an autonomous motor vehicle (col. 1, lines 47-60 of Ferguson).
Regarding claims 7 and 16: the limitations of further comprising the locker and at least one retractable alignment side of the locker are considered inherent in view the conveyor subsystem mechanism.
Regarding claims 5, 6, 10 and 17: Ferguson teaches that further comprising the locker, at least one user access door of the locker, and at least one lens mounted to the user access door, wherein, when the user access door is in an open position, the lens is configured to capture an image of an individual placing the item in a locker, and, when the user access door is in a closed position, the lens is configured to capture an image of the item within the locker (col. 2, lines 39-43 of Ferguson).
Regarding claims 3, 4, 11 and 18: Ferguson illustrated in figures 8 and 9 of wherein the user access door in the closed position blocks the user opening, and the user 
Regarding claims 9, 12 and 19: Ferguson illustrated in figures 8 and 9 of further comprising the locker and at least one retractable alignment side of the locker (see associated descriptions for details).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Metellus et al (10538190) and Salter et al (2021/0130114) are cited for drone item transfer system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. WONG/Primary Examiner, Art Unit 2689